Citation Nr: 1517053	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for skin cancer, to include basal cell carcinoma, squamous cell carcinoma, and actinic keratoses.

3.  Entitlement to an acquired psychiatric disorder, to include pedophilia, adjustment disorder, dysthymic disorder, anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for the claimed disabilities.

In October 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.  

The appeal is being remanded and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Review of the record reflects that further development is warranted to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the tinnitus, the record reflects the Veteran is in receipt of service connection for hearing loss.  While the Veteran was afforded a VA examination in November 2011 and an addendum was provided in October 2012, no opinion was offered as to the relationship, if any, between the hearing loss and tinnitus.  Accordingly, an addendum opinion is required. 

With regard to the acquired psychiatric disorder claim, the Veteran testified in the October 2014 videoconference hearing that he was previously incarcerated at the Rush City Correctional Facility in Minnesota.  The Veteran stated that during his time in prison, he completed 100 months of therapy due to chronic depression, anger issues, and anti-social behaviors.  The Veteran also testified that he participated in post-prison treatment through Alpha Human Services.  The RO should attempt to associate these records with the claims file.  

With regard to the skin cancer claim, the Veteran underwent a VA examination in November 2011.  The Veteran reported having skin cancer since at least 2002.  The examiner indicated that the Veteran had cryosurgery on his face while he was in prison, and that the Veteran was sent from the prison clinic to a private physician for treatment.  The RO should attempt to associate the prison treatment records with the claims file.  Furthermore, the Veteran has argued that the November 2011 examination was inadequate as the examiner was not a dermatologist and made assumptions about the Veteran.  To afford the Veteran every possible consideration another opinion should be provided.  

Finally, the most recent VA treatment records associated with the claims file are from March 2013.  The RO should obtain the VA treatment records for any mental health and skin condition treatment dated from March 2013 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including records from Rush City Correctional Facility in Minnesota and Alpha Human Services, showing any mental health and/or skin cancer treatment.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from March 2013 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  The claims file should be sent to the examiner who conducted the November 2011 VA examination for clarification of the opinion provided.  If the examiner that evaluated the Veteran in November 2011 is not available to provide a response, then any similarly qualified VA examiner may answer this inquiry.  If additional examination of the Veteran is deemed necessary by the examiner, schedule the Veteran for an appropriate examination, perform all necessary tests, and respond to the above question(s).  Following a review of the file, the examiner should comment upon the following:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed tinnitus was caused or aggravated by the Veteran's service?  In providing this opinion the examiner must also comment upon the Veteran's noise exposure during service. 

b) Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed tinnitus was caused or aggravated by any currently diagnosed hearing loss disability. 

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

4.  After any records requested above are associated with the claims file, schedule the Veteran for a VA examination with a dermatologist.  

After reviewing the claims file, to include any electronic records, the reviewer is asked state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any currently diagnosed skin conditions, including but not limited to basal cell carcinoma, squamous cell carcinoma and actinic keratoses, had its onset during active service or is otherwise related to any event or incident of service

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

5.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).





